[exhibit101johnkunzofferl001.jpg]
PERSONAL AND CONFIDENTIAL OFFER OF EMPLOYMENT TO JOHN KUNZ September 5, 2017
Dear John: I am pleased to present you with a formal offer to join U.S. Concrete
as our Sr. Vice President & Chief Financial Officer. Let me summarize the role,
and the compensation and benefits that are being offered to you: Reporting
Relationship: You will be a direct report to our President and Chief Executive
Officer, Bill Sandbrook. Principal Duties: As the Chief Financial Officer you
will have immediate responsibility for the Company’s finance and accounting
functions, which would include: • Managing the Company’s capital structure and
relationships with its key lenders, and ensuring appropriate liquidity to
support corporate strategy. • Leading investor relations activities, including
presentations at investor conferences, hosting investor meetings and
coordinating communications. • Ensuring timely and accurate financial and tax
reporting. • Maintaining consistent accounting policies and practices. •
Developing and maintaining the Company’s IT structure, systems and applications
to support the execution of our corporate strategy. Start Date: As you know, the
CFO position is currently vacant so ideally we would like you to start as soon
as possible. However, we understand that you will have to give a reasonable
termination notice to Tenneco. We certainly want you to leave in the appropriate
and professional manner, and propose no later than October 2, 2017 as your
official start date. Annual Base Salary: Your annual base salary will be
$425,000, paid by direct deposit and on a semi-monthly basis. Annual Bonus
Award: Your compensation grade-level will be Grade 20, which has an annual
target bonus percentage of 65% of your base salary. Under the terms and
conditions of the U.S. Concrete Annual Incentive Plan, the payout of any bonus
is subject to Board approval, prorated in the year in which you are hired, and
payable in the calendar year after it is earned. However,



--------------------------------------------------------------------------------



 
[exhibit101johnkunzofferl002.jpg]
as part of our offer for you to join U.S. Concrete, we will provide you with a
full, non-prorated bonus award for 2017 with a guarantee that your 2017 bonus
shall not be less than $150,000. Equity: Pursuant to our Long Term Incentive
Plan, and effective the first day of your employment (the “Grant Date”), you
shall be granted shares of Company restricted stock equal in value to $200,000.
These shares will vest over three years in equal annual installments from the
Grant Date. This vesting schedule assumes, and the LTIP requires, that you
remain employed with U.S. Concrete on each vesting date. You will also be
eligible to receive shares of Company restricted stock, pending approval by the
Board of Directors, on the next annual award date. Your 2018 LTIP award is
currently estimated to have a $550,000 value. The next LTIP award date is
scheduled for March 1, 2018. Sign-On Bonus: The Company will provide you with a
lump sum cash bonus of $200,000 less all applicable withholdings as of March 31,
2018. Recognize, however, that if you voluntarily terminate your employment
prior to one year from your start date, you agree to reimburse the Company the
full amount of this bonus. Personal Time Off: At your executive level, you are
eligible for 20 days of Personal Time Off plus 3-days of paid sick leave. The
Company also has a specific schedule of paid holidays; the remaining schedule
for 2017 includes Labor Day, a Thanksgiving Holiday (Thursday & Friday), and a
Christmas Holiday. Executive Severance Agreement: Concurrent with your start
date, you will receive an Executive Severance Agreement similar to the one that
I have attached. This Agreement, which will become effective as of your first
day with the Company, includes provisions for severance pay of (i) one times
your annual base pay plus pro-rated target bonus for an involuntary termination;
and (ii) two times annual base pay and target bonus for a change-in-control
termination. Health Benefits: You will be eligible to participate in all health
and welfare benefit programs available to similarly situated U.S. Concrete
employees. Note that these plans include health, dental, and pharmacy benefits
through Blue Cross, vision benefits, life insurance, and short-term and
long-term disability coverages. A summary of the current plans are attached; our
plan year is on a calendar basis and we are in the process of determining the
2018 benefit plans. 401(k) and Deferred Compensation Plans: The Company has
established two separate retirement savings plans which you will be eligible to
participate in. Both plans are managed by Fidelity Investments. Our 401(k) plan
has a 5% Company match (100% of the first 5% deferred). We also have a
non-qualified deferred compensation plan that would be an additional



--------------------------------------------------------------------------------



 
[exhibit101johnkunzofferl003.jpg]
investment tool for you to consider. Deferrals into the non-qualified plan are
on a pre-tax basis and would be in addition to your 401(k) contribution. Company
Laptop and Cell Phone: You will be provided a laptop and cell phone since the
Company views these as necessary business tools for your position. Relocation:
We recognize that by accepting our offer, you and your family will have to
relocate to the Dallas area. In order to assist you with your transition to
Dallas, the Company, through the MIGroup, will provide you with the executive
relocation benefits outlined in the attached relocation guide. Further, U.S.
Concrete is prepared to directly cover the costs of your flights to and from
Chicago, as well as renting a corporate/temporary apartment through January 2018
to ensure your family’s transition goes smoothly. Pre-Employment Process: This
offer is contingent upon the satisfactory outcome (as determined by the Company)
of our pre-employment process which includes a background check (criminal,
credit, education, and references), drug test, and documentation of your
eligibility to work in the United States. Negative results in any area of this
process may result in our offer being withdrawn. On your first day, please bring
with you the appropriate documents that will verify your right to work in the
United States, e.g., your Social Security card, driver’s license, passport, etc.
At that time you will also complete the necessary documentation to participate
in our employee health and welfare plans. You will also have the opportunity to
have your paycheck direct deposited into either your checking or your savings
account. In order to ensure an accurate deposit, please bring a voided check,
savings slip, or authorized bank documentation. Please contact Juanita Camp at
817-835-4124 to coordinate all pre-employment activities. Employment at Will:
Please be advised that nothing in this offer is intended to create a contract of
employment. If you accept employment with U.S. Concrete, your employment will be
on an at-will basis, which means that either you or U.S. Concrete may terminate
the employment relationship at any time with or without notice, and with or
without cause. No other writing or oral agreement will change your at-will
status unless executed in writing by the CEO of U.S. Concrete. Your acceptance
of this position acknowledges your understanding of your employment at-will
status The performance of your duties and responsibilities for the Company under
this Offer of Employment will be on a full-time basis and will require the
utilization of your full energies, abilities and skills. You must agree that
during the course of your employment with the Company you will at all times
comply with all the rules and regulations which the Company may



--------------------------------------------------------------------------------



 
[exhibit101johnkunzofferl004.jpg]
establish from time to time for the conduct of its business, including but not
limited to applicable provisions of the Company’s Code of Conduct. John, we want
to welcome you to U.S. Concrete. We are extremely excited to have your skills,
experience and leadership as part of our Company. We look forward to working
with you and to the contributions you will make in the overall success of U.S.
Concrete. Please let me know if you have any questions by contacting me
personally at 817.835.4114 or mpeabody@us- concrete.com. Sincerely, Mark B.
Peabody Vice President, Human Resources Agreed and Accepted /s/ John Kunz John
Kunz Date: September 5, 2017



--------------------------------------------------------------------------------



 